2022 IL App (1st) 201046-U
                                            No. 1-20-1046
                                                                                     Third Division
                                                                                 November 23, 2022

     NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
     limited circumstances allowed under Rule 23(e)(1).
     ______________________________________________________________________________

                                         IN THE
                             APPELLATE COURT OF ILLINOIS
                                     FIRST DISTRICT
     ______________________________________________________________________________

                                                    )
     THE PEOPLE OF THE STATE OF ILLINOIS,           )   Appeal from the Circuit Court
                                                    )   of Cook County.
           Plaintiff-Appellee,                      )
                                                    )   No. 07 CR 19990
     v.                                             )
                                                    )   The Honorable
     JASON MUNOZ,                                   )   Charles P. Burns,
                                                    )   Judge Presiding.
           Defendant-Appellant.                     )
                                                    )
     ______________________________________________________________________________

                JUSTICE REYES delivered the judgment of the court.
                Presiding Justice McBride and Justice Gordon concurred in the judgment.

                                              ORDER

¶1        Held: The second-stage dismissal of defendant’s postconviction petition is affirmed,
                where (1) defendant is not entitled to further second-stage proceedings to develop
                an evidentiary record as to the effect of his drug and alcohol use on his brain
                development and (2) trial counsel was not ineffective in failing to present such
                evidence during defendant’s sentencing hearing.

¶2        After a jury trial, defendant Jason Munoz (defendant) was convicted of first-degree murder

       and felony murder and was sentenced to 75 years in the Illinois Department of Corrections.

       Defendant’s conviction was affirmed by this court on appeal. People v. Munoz, 2016 IL App

       (1st) 133646-U. Defendant subsequently retained private counsel and filed a postconviction
     No. 1-20-1046


        petition, alleging ineffective assistance of trial counsel and challenging his sentence as

        unconstitutional. The petition advanced to the second stage, where the State filed a motion to

        dismiss. The circuit court dismissed the petition and defendant now appeals, asking this court

        to remand for a third-stage evidentiary hearing on his ineffectiveness claim and for further

        second-stage proceedings on his constitutionality claim. For the reasons set forth below, we

        affirm.

¶3                                         BACKGROUND

¶4         A detailed recitation of the facts underlying defendant’s conviction is contained in our

        earlier decision. See Munoz, 2016 IL App (1st) 133646-U, ¶¶ 4-53. We repeat here only those

        facts necessary to an understanding of the issues raised on this appeal.

¶5         Defendant, who was 26 years old at the time, was charged by indictment with eight counts

        of first-degree murder, including felony murder, and one count of attempted armed robbery in

        connection with the attempted robbery of Shane Hess (Hess) and the fatal shooting of Hess’

        friend Scott Christopher Himle (Himle) in the early morning hours of August 31, 2007. At

        approximately 11:35 a.m. on that date, defendant was arrested and transported to Area 5 police

        headquarters for questioning, where he was placed in an interview room with the electronic

        recording system activated. During his time in custody, defendant made a statement

        implicating himself in the shooting.

¶6                                       Pretrial Proceedings

¶7         Prior to trial, defense counsel filed a motion to suppress any statements that defendant had

        made while in custody, claiming, in relevant part, that defendant was visibly under the

        influence of drugs at the time he was at the police station and that defendant was not initially




                                                     2
       No. 1-20-1046


          offered medical care despite the fact that “it was apparent that [d]efendant was seriously ill

          either from withdrawal or from related medical issues.”

¶8           During the hearing on the motion to suppress, the detectives who had investigated the

          shooting testified, and portions of the electronic recording from the interview room were

          played for the circuit court throughout the testimony. Detective Arthur Young (Young)

          testified that he interviewed defendant from 1:25 p.m. to 1:31 p.m., and defendant did not

          appear to be physically or mentally ill at that time. Young conducted another interview with

          defendant at approximately 4:44 p.m., and defendant did not complain of any illness or appear

          to be “dopesick,” i.e., ill due to drug withdrawal. Young interviewed defendant again from

          approximately 8:06 p.m. until 9:02 p.m., and defendant neither exhibited signs of illness nor

          indicated that he was ill. Defendant became ill and was taken to the hospital for approximately

          one hour at 10:41 p.m., when Young was not present. Young next interviewed defendant from

          1:27 a.m. to 1:58 a.m., during which Young asked defendant whether he was becoming

          dopesick and defendant responded that he was not. Defendant instead told Young that he was

          “hung over” and admitted to occasionally using crack and heroin.

¶9           Detective Edward Schak (Schak) testified that he participated in several interviews of

          defendant along with Young on August 31 and September 1, 2007. During an interview with

          defendant on September 1, 2007, defendant made several statements implicating himself in the

          shooting. Schak testified that defendant did not appear to be dopesick or otherwise physically

          or mentally ill while making these statements. On cross-examination, Schak testified that

          defendant had informed him he frequently used cocaine and had previously been a heroin user.

¶ 10         Detective David Healy (Healy) testified that he interviewed defendant at approximately

          4:06 p.m. on September 1, 2007, where defendant described prior crimes he had committed


                                                      3
       No. 1-20-1046


          and described the handgun used in the shooting. Healy testified that defendant never indicated

          that he was dopesick or otherwise did not feel well during that conversation. Healy further

          testified that at approximately 7:25 p.m., defendant asked for his medication and Healy called

          for an ambulance to transport defendant to the hospital so he could receive his medication.

¶ 11         Defendant did not testify during the hearing, and during arguments, counsel asserted that

          defendant’s rights were violated given, among other things, the length of his time in custody,

          his drinking and drug use prior to his arrest, and his physical condition, including lack of sleep.

          The circuit court ultimately denied the motion to suppress.

¶ 12                                                Trial

¶ 13         The evidence presented at trial established that, at approximately 3 a.m. on August 31,

          2007, Hess, Himle, and Himle’s girlfriend, Michelle Parisi (Parisi), were riding their bicycles

          home after attending a party. The three traveled down Maplewood Avenue, with Himle and

          Parisi in front and Hess riding behind them. As they rode, Parisi heard someone running, and

          when she looked over her shoulder, she observed someone running next to Hess’ bicycle. Hess

          testified that he felt a hand grab his backpack and he was pulled off his bicycle and landed in

          the middle of the street. Hess felt a hand on his backpack, preventing him from rising, and

          heard the man holding the backpack instruct him to “give me everything in your wallet, and

          everything will be okay.” Hess, however, did not reach for his wallet. After the man released

          his backpack, Hess rose and ran between two parked vehicles. As he reached the sidewalk, he

          turned and observed Himle and a man in the middle of the street. The man was approximately

          5 to 10 feet from Himle and was pointing a handgun at him; other than Parisi, Hess did not

          observe anyone else standing nearby. Hess witnessed a flash as the weapon was fired, although




                                                        4
       No. 1-20-1046


          he did not observe Himle being shot. Parisi similarly testified that she observed the man

          holding his arm straight out with a flat black metal handgun in his hand and firing once.

¶ 14         Several of the State’s other witnesses testified to defendant’s conduct immediately prior to

          the shooting. Lori Karra (Karra) testified that she was sitting with a friend on a stoop on North

          Avenue east of Maplewood Avenue between 2 a.m. and 3 a.m. on August 31, 2007, when a

          friend nicknamed “Ice” approached her. Ice was accompanied by defendant, and Karra heard

          one of them mention an intention to rob people. Karra also observed defendant with a handgun

          tucked into the waistband of his pants. Ice, whose name was Donald Mercado (Mercado),

          testified that defendant had approached him on the evening of August 31, 2007, attempting to

          sell a handgun. Mercado did not purchase the weapon, but instead unsuccessfully tried to take

          the weapon from defendant so that he could purchase drugs. Mercado then agreed to assist

          defendant in selling the handgun, and escorted defendant to a group of gang members who

          were ultimately uninterested in purchasing the weapon. Mercado and defendant then observed

          “three or four white people” riding by on bicycles, and defendant ran after them. Mercado

          heard a gunshot but did not observe the shooting.

¶ 15         In grand jury testimony which he denied making, Brandon Smith (Smith) testified that on

          August 31, 2007, he was with his cousin Diamond Davis (Davis) on Maplewood Avenue and

          LeMoyne Street. They were speaking with Mercado when defendant rode up on a bicycle,

          retrieved a handgun from his waistband, and showed it to Smith. Mercado attempted to

          convince Smith and Davis to purchase the handgun, but they were uninterested. Five or ten

          minutes into the conversation, three or four people on bicycles rode down Maplewood Avenue.

          Defendant stated that he was going to rob one of them, and ran after them. Defendant grabbed




                                                       5
       No. 1-20-1046


          one by the bookbag and pulled him off the bicycle. Smith then heard a gunshot. Davis also

          testified to a substantively similar account.

¶ 16         In his defense, defendant did not deny the shooting. Instead, he testified that he had arrived

          at a friend’s house shortly after noon that day and began drinking alcohol. At the time,

          defendant drank at least one case of beer daily; he also used cocaine every other day and

          marijuana less frequently. Defendant and his friend later attended a party at defendant’s

          brother’s house, where defendant drank more alcohol. After being at the party for two hours,

          they returned to the friend’s residence, where defendant continued drinking alcohol and used

          cocaine at 1 a.m. Defendant asked his friend for more cocaine, and when the friend denied

          having any more cocaine, convinced him to give defendant a handgun to sell. When defendant

          left to sell the handgun, he ran into Mercado. When he showed Mercado the handgun, Mercado

          “ma[de] a big scene and he sa[id] we’re going to rob everybody out here.” Defendant explained

          that he wished to sell the handgun, not rob anybody. After unsuccessfully searching for buyers,

          defendant and Mercado encountered Smith and Davis. While they were speaking, defendant

          noticed that the three were gradually encircling him, and realized that he was being “set up”

          so they could take the handgun and likely use it against him.

¶ 17         As the bicyclists passed, defendant felt Mercado tug at his sweatshirt, indicating that they

          should rob the riders. Mercado and defendant headed toward the street; defendant followed

          Mercado in order to extricate himself from the situation. Defendant ran after the bicyclists and

          pulled one off his bicycle. Another of the bicyclists jumped off his bicycle and began walking

          toward defendant. Defendant displayed his handgun to deter him from approaching, repeatedly

          telling him to stop walking. Defendant believed that the bicyclist whom he had pulled from the




                                                          6
       No. 1-20-1046


          bicycle was still present and that Mercado was likely with him. Defendant panicked, believing

          he was going to be attacked, and “got jumpy and fired a shot.”

¶ 18         After jury deliberations, defendant was convicted of first-degree murder, including felony

          murder. Defendant filed a motion to reconsider asking the circuit court to enter a finding of not

          guilty or, in the alternative, to find him guilty of involuntary manslaughter or grant him a new

          trial. The circuit court denied the motion and the matter proceeded to sentencing.

¶ 19                                            Sentencing

¶ 20         Defendant’s presentence investigation report (PSI) indicated that defendant reported that

          he began drinking alcohol on a regular basis when he was 17 years old, and that prior to his

          arrest in the instant case, he was normally consuming a 12-pack of beer on a daily basis.

          Defendant further reported that, on the day of his arrest, he could not recall the amount of beer

          he had consumed, but he was intoxicated. With respect to drugs, defendant reported that he

          had been smoking marijuana several times a month since the age of 17 and experimented with

          heroin “a few times” between the ages of 18 and 19. Except when incarcerated, defendant

          reported that he had been using cocaine three to four times a week since the age of 18 and spent

          $200 per week on cocaine. Defendant further reported that he was under the influence of

          cocaine at the time of the offense.

¶ 21         During the sentencing hearing, defense counsel argued in mitigation that defendant’s PSI,

          and his testimony at trial, demonstrated that defendant “was an alcoholic and a drug addict and

          an extreme one at that.” Counsel argued that all of defendant’s prior criminal history, including

          the instant offense, were related to his drug and alcohol use. Counsel noted that defendant was

          drinking alcohol and using narcotics “on a daily basis in vast amounts,” and argued that “that’s

          how this whole situation snowballed out of control.” Counsel argued that defendant was not


                                                       7
       No. 1-20-1046


          planning on killing anyone but was simply “someone who was clearly intoxicated out there

          looking to try to get high.” Counsel asked the circuit court to consider defendant’s history of

          drug and alcohol use, along with letters submitted by defendant’s family and friends and

          defendant’s trial testimony, and sentence defendant to the low end of the sentencing range.

¶ 22         In sentencing defendant, the circuit court indicated that it had considered all of the evidence

          in the case, as well as the factors in aggravation and mitigation. The circuit court stated that it

          found defense counsel’s arguments as to defendant’s history of drug and alcohol use

          unconvincing, finding that “clearly based on the presentence investigation, you have the

          capacity and the ability and the upbringing to conform your conduct,” but chose not to do so.

          The circuit court found that “I disagree so strongly with [defense counsel] because I don’t

          blame the alcohol and the drugs. I blame you because you are the one who was willing to use

          deadly violence, deadly force in this case[,] murder of an innocent person, to get what you

          want.”

¶ 23         The circuit court noted that the sentencing range for first-degree murder was 20 to 60 years,

          and that the jury found that defendant had personally discharged a firearm which proximately

          caused death to another person, which carried an enhancement of 25 years to life. The circuit

          court sentenced defendant to 50 years for first-degree murder, plus a 25-year enhancement, for

          a total of 75 years in the Illinois Department of Corrections, along with three years of

          mandatory supervised release.

¶ 24         Defendant filed a motion to reconsider sentence, again raising the issue of his drug and

          alcohol dependence, which was denied by the circuit court.




                                                        8
       No. 1-20-1046


¶ 25                                    Postconviction Proceedings

¶ 26         In 2017, defendant, through counsel, filed a postconviction petition, alleging (1) ineffective

          assistance of trial counsel at the suppression hearing, (2) “recent developments in the science

          of brain development and its impact on decision-making and sentencing considerations,” and

          (3) ineffective assistance of trial counsel during defendant’s trial. As is relevant to the instant

          appeal, defendant alleged that the circuit court should have considered his lengthy history of

          drug abuse, and the likely effect that abuse had on his brain development and functioning, both

          at the suppression hearing and at sentencing. Defendant cited a 2009 study which demonstrated

          that “[t]he effect of protracted drug and alcohol use on the developing brain has been well

          documented.” Defendant also cited People v. Harris, 2016 IL App (1st) 141744, in which the

          appellate court found that the circuit court erred in failing to consider the defendant’s youth

          and limited brain development when it sentenced him to what would amount to a life sentence.

          Defendant argued that, based on the current understanding of the effects of drug and alcohol

          abuse on the developing brain, “there is no question” that defendant’s cognitive functioning

          was impaired by his use of drugs and alcohol. Defendant accordingly claimed that the circuit

          court should have considered this abuse both in determining whether his statement to detectives

          was voluntary and in sentencing him to 75 years.

¶ 27         Attached to the petition, among other things, was defendant’s affidavit, in which he averred

          that in August 2007, he was drinking alcohol daily and “would drink from the time I woke up

          until I fell asleep.” He was using cocaine regularly, and also occasionally ingested his

          girlfriend’s Seroquel, as well as Rohypnol. Defendant averred that at the time of his arrest, he

          was intoxicated and was ill from alcohol and cocaine withdrawal while he was in custody.




                                                        9
       No. 1-20-1046


¶ 28         The petition was docketed and advanced to the second stage, and the State subsequently

          filed a motion to dismiss. With respect to defendant’s argument about his youth and brain

          development, the State noted that defendant was 26 years old at the time of the shooting, not a

          juvenile, and significantly older than defendants in other cases in which age was a

          consideration.

¶ 29         On August 24, 2020, the circuit court entered an order dismissing defendant’s

          postconviction petition. With respect to the claims concerning defendant’s drug and alcohol

          use, the circuit court found that defense counsel raised the issue at the sentencing hearing, and

          that the sentencing court did take defendant’s history into account. The circuit court noted that

          defendant cited an article discussing the impact of alcohol and drugs on youth, but did not

          attach any affidavits from psychiatrists or psychologists to explain how the drugs and alcohol

          affected defendant mentally. The circuit court found that while defendant had attached

          numerous documents to his petition, “none of them supports any of the contentions contained

          herein.” Finally, the circuit court found that Harris did not apply to the instant case, as

          defendant was not a juvenile.

¶ 30         Defendant timely filed a notice of appeal, and this appeal follows.

¶ 31                                            ANALYSIS

¶ 32         On appeal, defendant raises two related issues: (1) whether his sentence was

          unconstitutional due to the effect of his drug and alcohol abuse on his development and (2)

          whether trial counsel was ineffective in failing to present evidence of defendant’s drug and

          alcohol addiction as mitigating evidence during his sentencing hearing.




                                                       10
       No. 1-20-1046


¶ 33                                    Post-Conviction Hearing Act

¶ 34         The Post-Conviction Hearing Act (Act) provides a framework for incarcerated individuals

          to collaterally attack their convictions by establishing the substantial denial of a constitutional

          right during trial or sentencing. 725 ILCS 5/122-1(a)(1) (West 2018). Claims are limited to

          those that were not and could not have been previously litigated. People v. Petrenko, 237 Ill.

          2d 490, 499 (2010). Proceedings under the Act occur in three stages. People v. Gaultney, 174

          Ill. 2d 410, 418 (1996). At the first stage, the circuit court determines whether a petition is

          frivolous or patently without merit. Id.; 725 ILCS 5/122-2.1(a)(2) (West 2018). At the second

          stage, the court may appoint counsel to represent an indigent defendant and, if necessary, to

          file an amended petition; at this stage, the State must either move to dismiss or answer the

          petition. Gaultney, 174 Ill. 2d at 418; 725 ILCS 5/122-4, 122-5 (West 2018). Only if the

          petition and accompanying documentation make a substantial showing of a constitutional

          violation will the defendant proceed to the third stage, an evidentiary hearing on the merits.

          People v. Silagy, 116 Ill. 2d 357, 365 (1987); 725 ILCS 5/122-6 (West 2018).

¶ 35         In the instant case, defendant’s petition was dismissed at the second stage, so we must

          determine whether defendant’s petition made a substantial showing of a constitutional

          violation. To make a substantial showing, a defendant must demonstrate that his well-pled

          allegations, if established at the evidentiary hearing, would entitle him to relief. People v.

          Domagala, 2013 IL 113688, ¶ 35. The dismissal of a postconviction petition without an

          evidentiary hearing is reviewed de novo. Cotto, 2016 IL 119006, ¶ 24. De novo consideration

          means that the reviewing court performs the same analysis the circuit court would perform and

          owes no deference to the lower court’s judgment or reasoning. People v. Begay, 2018 IL App

          (1st) 150446, ¶ 34.


                                                        11
       No. 1-20-1046


¶ 36                                   Constitutionality of Sentence

¶ 37         Defendant first claims that his long-term drug and alcohol abuse meant that his 75-year

          sentence violated the proportionate-penalties clause of the Illinois Constitution (Ill. Const.

          1970, art. I, § 11). Specifically, defendant claims that, while he was 26 years old at the time of

          the offense, his drug and alcohol abuse “render his circumstances analogous to that of an

          adolescent” and a de facto life sentence was therefore unconstitutional as the circuit court did

          not consider his youth and limited brain development in sentencing him. Defendant, however,

          does not ask us to opine on the merits of this claim but instead asks us to remand the cause for

          further second-stage proceedings in order to permit him to develop the record as to this claim.

          Defendant’s request is based on the approach taken in People v. House, 2021 IL 125124, in

          which our supreme court remanded for further second-stage proceedings where it found that

          the record was not sufficiently developed to permit consideration of the defendant’s claim as

          to his sentence. In defendant’s case, however, we cannot find that he is entitled to further

          second-stage proceedings on his sentencing claim.

¶ 38         Defendant’s constitutional challenge stems from a line of cases from the United States

          Supreme Court providing heightened protections for juvenile defendants in sentencing under

          the eighth amendment of the United States Constitution. U.S. Const., amend. VIII. The

          Supreme Court has held that the eighth amendment prohibits capital sentences for juveniles

          who commit murder (Roper v. Simmons, 543 U.S. 551, 578-79 (2005)), mandatory life

          sentences without the possibility of parole for juveniles who commit nonhomicide offenses

          (Graham v. Florida, 560 U.S. 48, 82 (2010)), and mandatory life sentences without the

          possibility of parole for juveniles who commit murder (Miller v. Alabama, 567 U.S. 460, 489

          (2012)). These cases reflect society’s evolving recognition that “children are constitutionally


                                                       12
       No. 1-20-1046


          different from adults for purposes of sentencing.” Id. at 471. Following Miller, courts must

          consider juveniles’ youth and attendant characteristics before sentencing them to life without

          parole. Id. at 483. These protections, however, apply only to juveniles, and our supreme court

          has recognized that the United States Supreme Court “has clearly and consistently drawn the

          line between juveniles and adults for the purpose of sentencing at the age of 18.” People v.

          Harris, 2018 IL 121932, ¶ 58.

¶ 39         The proportionate-penalties clause of the Illinois Constitution, however, provides broader

          protection than the eighth amendment. See People v. Clemons, 2012 IL 107821, ¶ 40 (the

          proportionate-penalties clause “is not synonymous with” the eight amendment). Our supreme

          court has thus acknowledged that young adult offenders are not foreclosed from raising

          challenges under the proportionate-penalties clause based on the evolving science of juvenile

          maturity and brain development. See House, 2021 IL 125124, ¶¶ 31-32 (19-year-old

          defendant); People v. Harris, 2018 IL 121932, ¶¶ 46, 48 (19-year-old defendant); People v.

          Thompson, 2015 IL 118151, ¶ 44 (18-year-old defendant). Our supreme court has further noted

          that, since an as-applied constitutional challenge is dependent on the particular facts and

          circumstances of the individual defendant, “it is paramount that the record be sufficiently

          developed in terms of those facts and circumstances for purposes of appellate review.”

          Thompson, 2015 IL 118151, ¶ 37. Such a challenge is appropriately raised in a postconviction

          proceeding, where an appropriate record may be developed. See Harris, 2018 IL 121932, ¶ 48

          (the Act specifically allows for raising constitutional questions “which, by their nature,

          depend[ ] upon facts not found in the record” (internal quotation marks omitted)).

¶ 40         In House, our supreme court remanded for further second-stage proceedings in order to

          develop such a record. In that case, the 19-year-old defendant was sentenced to two consecutive


                                                      13
       No. 1-20-1046


          life sentences for murder, as well as two consecutive 30-year sentences for aggravated

          kidnapping. People v. House, 2019 IL App (1st) 110580-B, ¶ 4, rev’d, House, 2021 IL 125124.

          The defendant filed both a direct appeal and a postconviction petition; in the postconviction

          petition, the defendant alleged that his life sentence violated the proportionate-penalties clause.

          House, 2021 IL 125124, ¶ 7. The circuit court dismissed the postconviction petition at the

          second stage, and the appellate court reversed, finding that the mandatory life sentence violated

          the proportionate-penalties clause, and remanded for resentencing. Id. ¶ 9. The supreme court

          entered a supervisory order, directing the appellate court to consider the effect of the then-

          recently issued opinion in Harris. Id. ¶ 11. On remand, the appellate court again found that the

          mandatory life sentence violated the proportionate-penalties clause and remanded for

          resentencing. Id. ¶ 12.

¶ 41          In reviewing the appellate court’s decision, our supreme court noted that the parties had

          requested a remand for further second-stage proceedings to “develop and present evidence to

          the trial court, with assistance of counsel, demonstrating how the evolving science on juvenile

          maturity and brain development applies to an emerging adult and to the petitioner’s specific

          circumstances.” Id. ¶ 22. The appellate court, however, determined that no further record

          development was necessary in order to find the sentence unconstitutional. Id. ¶ 23. Our

          supreme court disagreed, finding that further development of the record was necessary, as the

          defendant “did not provide or cite any evidence relating to how the evolving science on

          juvenile maturity and brain development applies to his specific facts and circumstances.” Id. ¶

          29. The supreme court further noted that “no trial court has made factual findings concerning

          the scientific research cited in the articles [relied on by the appellate court], the limits of that

          research, or the competing scientific research, let alone how that research applies to petitioner’s


                                                        14
       No. 1-20-1046


          characteristics and circumstances.” Id. Our supreme court accordingly remanded the cause to

          the circuit court for further second-stage proceedings. Id. ¶ 32.

¶ 42         We cannot find that House requires a similar result in the instant case. We first note that

          defendant is different than the House defendant in his level of culpability; defendant was

          admittedly the shooter, while the defendant in House was not involved in the killings at issue

          in that case. See id. ¶ 5. Additionally, defendant was 26 years old at the time of the offense,

          substantially older than the defendants in any cases on which he relies. Defendant has not cited

          a single case in which a court has extended the analysis of a defendant’s “juvenile

          characteristics” so far beyond age 18. The closest cases defendant cites are People v. Savage,

          2020 IL App (1st) 173135, which involved a 22-year-old defendant, and People v. Clark, 2021

          IL App (3d) 180610, appeal allowed, No. 127273, which involved a 24-year-old defendant.

          Defendant is several years older than either defendant, however, and both cases are

          significantly different factually. Savage involved first-stage proceedings for a defendant who

          had been using drugs since age 9 and was therefore allegedly more susceptible to peer pressure.

          Savage, 2020 IL App (1st) 173135, ¶ 7. Clark involved a motion for leave to file a successive

          postconviction petition by an intellectually disabled and mentally ill defendant, and the circuit

          court’s denial of the motion was affirmed in a split decision. Clark, 2021 IL App (3d) 180610,

          ¶ 1. Accordingly, neither case supports defendant’s claim here.

¶ 43         Furthermore, the opportunity defendant seeks—remand to develop the record—is an

          opportunity that was present prior to the time his petition was dismissed. Indeed, in his

          postconviction petition, defendant cited the appellate court decision in Harris and a 2009 study

          concerning the effect of drug and alcohol abuse on brain development. Prior to the filing of the

          State’s motion to dismiss, moreover, the supreme court decision in Harris was issued—which


                                                       15
       No. 1-20-1046


          expressly noted that a developed evidentiary record was necessary to resolve a similar

          proportionate-penalties clause challenge. See Harris, 2018 IL 121932, ¶ 48. Defendant,

          however, never sought to amend his petition to supplement the record, nor did he request the

          opportunity to develop the record below. We do not read House as requiring the appellate court

          to allow a defendant endless opportunities to develop the record when the necessity of such a

          record was clear while the postconviction proceedings were ongoing in the circuit court.

          Accordingly, we cannot find that defendant is entitled to further second-stage proceedings and

          affirm the circuit court’s second-stage dismissal of his constitutional claim.

¶ 44                                 Ineffective Assistance of Counsel

¶ 45         Defendant also contends that the circuit court erred in dismissing his claim that trial counsel

          was ineffective in failing to properly present his history of substance abuse during sentencing.

          In order to determine whether a defendant was denied his right to effective assistance of

          counsel, we apply the two-prong test set forth in Strickland v. Washington, 466 U.S. 668

          (1984). Under Strickland, a defendant must demonstrate that “counsel’s representation fell

          below and objective standard of reasonableness” and that he was prejudiced such that “there is

          a reasonable probability that, but for counsel’s unprofessional errors, the result of the

          proceeding would have been different.” Id. at 688. “A reasonable probability is a probability

          sufficient to undermine confidence in the outcome.” Id. at 694; see also People v. Briones, 352

          Ill. App. 3d 913, 917 (2004).

¶ 46         In this case, defendant claims that trial counsel did not properly present his history of

          substance abuse at sentencing. Defendant acknowledges that evidence of a defendant’s

          substance abuse may be a “double-edged sword” at sentencing which may be considered as

          either mitigating or aggravating evidence. See People v. Mertz, 218 Ill. 2d 1, 83 (2005).


                                                       16
       No. 1-20-1046


          Defendant further acknowledges that trial counsel did, in fact, “emphasize[ ] [defendant’s]

          history of serious abuse of alcohol and cocaine at his sentencing hearing.” Defendant, however,

          contends that trial counsel “failed to offer the additional facts that would imbue that history

          with a compelling mitigative force.” Specifically, defendant claims that trial counsel should

          have presented evidence of the impact of his substance abuse on his brain development. We

          do not find this argument persuasive.

¶ 47         Defendant cites People v. King, 192 Ill. 2d 189 (2000), as an example of a case in which a

          defendant made a substantial showing that defense counsel was ineffective for failing to flesh

          out a sentencing argument based on the defendant’s childhood and upbringing. In King, which

          was a capital case, defense counsel argued that the defendant’s troubled background served as

          a mitigating circumstance. Id. at 200. In support of this argument, however, counsel presented

          only two witnesses, both of whom provided brief testimony that described the defendant’s

          childhood “in general terms.” Id. at 199. In his postconviction petition, the defendant alleged

          that counsel was ineffective for failing to investigate and present additional mitigation

          evidence, including witnesses who averred that defense counsel never contacted them. Id. at

          200-01. Our supreme court noted that evidence of a difficult childhood or a defendant’s history

          of drug and alcohol abuse were not inherently mitigating, and counsel was not automatically

          ineffective for failing to present evidence of that nature. Id. at 201. In the case before it,

          however, defense counsel chose to present such evidence, but neglected “to investigate and

          present evidence that would have added substance to that argument and would have provided

          greater detail about the defendant’s childhood and upbringing.” Id. Instead, “[t]he evidence

          presented by counsel showed only the broad outlines of this theory of mitigation, and counsel

          apparently presented only a small amount of the available evidence in support of this


                                                      17
       No. 1-20-1046


          contention.” Id. Our supreme court accordingly found that an evidentiary hearing was required

          on the issue. Id.

¶ 48          We cannot find that King bears any resemblance to the situation present here. First, as

          noted, King was a capital case, which involves different considerations from noncapital cases.

          See, e.g., People v. Holman, 103 Ill. 2d 133, 177 (1984) (noting that, due to the qualitative

          difference between death and other forms of punishment, our supreme court has elected to

          address errors in death penalty cases which might have affected the decision of the sentencing

          jury even where they otherwise would have been forfeited). More importantly, the record in

          the case at bar shows that the circuit court was presented with more than “the broad outlines”

          (King, 192 Ill. 2d at 201) of defense counsel’s theory of mitigation. Throughout the trial, and

          through sentencing, defense counsel highlighted defendant’s drug and alcohol use, and

          evidence of it was before the circuit court throughout the entirety of the trial and sentencing,

          including in (1) the video from defendant’s interrogation, (2) the testimony of trial witnesses,

          including defendant, (3) the PSI, and (4) defense counsel’s arguments in opening, closing, and

          at sentencing. There appears to be no doubt that the circuit court accepted the fact that

          defendant used drugs and alcohol, and had been doing so for some time, as the circuit court

          expressly noted during sentencing that the PSI “confirm[ed]” defense counsel’s claims about

          defendant’s heavy drug and alcohol use.

¶ 49          The only substantive evidence raised by defendant that was not already before the circuit

          court at the time of its sentencing decision was the 2009 study cited in the postconviction

          petition. There is no indication in the record as to whether defense counsel was aware of this

          study (or others like it) or investigated the possibility of using such studies as mitigating

          evidence, other than defendant’s statement in his affidavit that “[t]o the best of my knowledge,


                                                      18
       No. 1-20-1046


           [defense counsel] did not do any research or present any argument about the impact of my

           extensive drug abuse on my brain.” To the extent that defense counsel was aware of it, counsel

           could reasonably have concluded that this was not a fruitful avenue to highlight, as defendant’s

           regular drug and alcohol abuse reportedly began at age 17, not when he was a child or young

           teen; 1 defendant’s PSI did not indicate any physical or psychological problems stemming from

           his drug or alcohol use; and defendant’s PSI and testimony demonstrated his intelligence.

¶ 50           Due to the nature of evidence of substance abuse, defense counsel must make a strategic

           decision on whether to present such evidence. People v. Ward, 187 Ill. 2d 249, 261 (1999).

           “Simply because the defendant views his substance abuse history as mitigating does not require

           the sentencer to do so.” Mertz, 218 Ill. 2d at 83. “Decisions on what evidence to present and

           which witness to call on a defendant’s behalf rest with trial counsel and, as matters of trial

           strategy, are generally immune from claims of ineffective assistance of counsel.” Ward, 187

           Ill. 2d at 261. Here, counsel’s decision on the type and amount of evidence to present was a

           matter of trial strategy and does not support a finding of ineffective assistance of counsel.

¶ 51           Moreover, even if defense counsel was unaware of the existence of the 2009 study or others

           like it, there is no indication that further focus on the impact of defendant’s substance abuse

           on his development would have had any effect on the circuit court’s sentencing decision.

           Defendant contends that even one additional day of imprisonment constitutes prejudice,

           relying on Glover v. United States, 531 U.S. 198 (2001). In Glover, the United States Supreme


               1
                 We note that defendant’s postconviction petition alleges that “[i]t is undisputed that [defendant]
       had been using drugs and alcohol since his early teenage years.” Defendant’s affidavit, however, does not
       indicate when he began using drugs and alcohol, and his PSI provides that he reported drinking alcohol
       and using marijuana beginning at age 17. “Well-pleaded factual allegations of a postconviction petition
       and its supporting evidence must be taken as true unless they are positively rebutted by the record of the
       original trial proceedings.” People v. Sanders, 2016 IL 118123, ¶ 48. As the petition’s allegations are
       positively rebutted by the record of the original trial proceedings, we consider defendant’s substance
       abuse to have begun at age 17, not in his “early teenage years.”
                                                           19
       No. 1-20-1046


          Court suggested that “any amount of actual jail time has Sixth Amendment significance,” and

          an error in a sentencing calculation may constitute prejudice for purpose of an ineffective

          assistance of counsel claim. Id. at 203-04. The Glover Court also expressly noted, however,

          that the case before it was “not a case where trial strategies, in retrospect, might be criticized

          for leading to a harsher sentence.” Id. at 204. Instead, the Glover defendant’s sentence fell

          outside the sentencing guidelines that he contended should have been applied. See Glover, 531

          U.S. at 202. This is not such a case. In the type of case present in Glover, if the defendant was

          correct, prejudice necessarily follows, as the defendant’s sentence was undisputedly longer

          than permitted. Here, by contrast, both the sentence imposed by the circuit court and the

          sentence sought by defendant fall within the applicable sentencing range, meaning that

          defendant must make a showing that there is a reasonable probability that his sentence would

          have been decreased if trial counsel had presented additional evidence of defendant’s substance

          abuse and the scientific studies concerning his development.

¶ 52         First, to the extent that defendant argues that defense counsel should have presented the

          scientific studies, such studies would have been of limited use unless counsel also presented

          the testimony of psychologists or other experts to opine that defendant’s development was, in

          fact, affected by his drug and alcohol use. Without such evidence, a connection between the

          studies and defendant is purely speculative. See Harris, 2018 IL 121932, ¶ 46 (finding that the

          defendant’s constitutional challenge to his sentence was premature where the record did not

          contain evidence about how the evolving science on juvenile maturity and brain development

          applied to the defendant’s specific facts and circumstances).

¶ 53         Additionally, as noted, there were several factors suggesting that a focus on the long-term

          effect of defendant’s substance abuse may not have proven persuasive. Defendant’s regular


                                                       20
       No. 1-20-1046


          drug and alcohol abuse reportedly began at age 17, not when he was a child or young teen.

          Defendant was also 26 years old at the time of the offense, not 18 or even 21, meaning that the

          circuit court would have needed to find that the substance abuse of a fully-grown adult would

          have affected his development in such a way as to make him less culpable. Defendant’s PSI

          did not indicate any physical or psychological problems stemming from his drug or alcohol

          use, however, and defendant’s PSI and testimony demonstrated his intelligence.

¶ 54         Furthermore, while trial counsel did not present scientific evidence, counsel did argue that

          drug and alcohol use were the underlying cause of defendant’s actions, including his prior

          criminal history. The circuit court, however, found such an argument unpersuasive, finding

          that “clearly based on the presentence investigation, you have the capacity and the ability and

          the upbringing to conform your conduct,” but chose not to do so. We therefore cannot find that

          defendant was prejudiced in any way by counsel’s conduct. Accordingly, we find that the

          circuit court properly dismissed defendant’s ineffective assistance of counsel claim at the

          second stage.

¶ 55                                         CONCLUSION

¶ 56         For the reasons set forth above, we find that the circuit court properly dismissed

          defendant’s postconviction petition at the second stage.

¶ 57         Affirmed.




                                                      21